OPINION — AG — ** RETIREMENT — MILITARY ** UNDER THE PROVISIONS OF THE RETIREMENT AND PENSION LAW FOR THE DEPARTMENT OF PUBLIC SAFETY NOT IN EFFECT, NEITHER ANY PART OF THE ARMED FORCES PAY RECEIVED BY A MEMBER OF THE RETIREMENT AND PENSION PLAN OF THE DEPARTMENT OF PUBLIC SAFETY WHO, AFTER A PERIOD OF SERVICE IN THE ARMED FORCES, HAS RETURNED TO THE DEPARTMENT OF PUBLIC SAFETY DURING SUCH SERVICE IN THE ARMED FORCES, EITHER AT THE RATE OF SALARY BEING RECEIVED BY HIM AT THE TIME OF LEAVING THE DEPARTMENT TO ENTER THE ARMED FORCES, OR AT ANY OTHER RATE, MAY BE CONSIDERED OR COUNTED IN COMPUTING THE AMOUNT OF THE ANNUAL RETIREMENT PAY OF SUCH MEMBERS UPON HIS LATER RETIREMENT FROM THE DEPARTMENT BASED UPON LENGTH OF SERVICE (AS DISTINGUISHED FROM CONSIDERING AND COUNTING HIS PERIOD OF SERVICE IN THE ARMED FORCES AS " SERVICE " IN DETERMINING HIS ELIGIBILITY FOR RETIREMENT FROM THE DEPARTMENT BASED UPON LENGTH OF SERVICE.) CITE: 47 O.S. 381.5 [47-381.5], 47 O.S. 381.7 [47-381.7] [47-381.7], 47 O.S. 381.8 [47-381.8] (REINSTATED) (JAMES C. HARKIN)